                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/             ORDER DENYING MOTION TO
                                   8
                                                                                           COMPEL
                                   9    This Order Relates To:
                                        MDL Dkt. Nos. 6867, 6888, 6892
                                  10

                                  11    BONDHOLDER ACTION
                                        _____________________________________/
                                  12
Northern District of California
 United States District Court




                                  13          A Volkswagen bondholder, in a proposed class action, has sued Volkswagen and two of

                                  14   the company’s former officers, alleging securities fraud arising out of the 2015 disclosure of the

                                  15   company’s diesel emissions fraud. Michael Horn, the former CEO of Volkswagen Group of

                                  16   America, Inc., is one of the officer defendants.

                                  17          Pending before the Court are several discovery letter briefs regarding the bondholder’s

                                  18   demand to Mr. Horn to produce 118 documents that Volkswagen’s attorneys selected and shared

                                  19   with Mr. Horn’s attorneys in October 2015, in connection with Mr. Horn’s sworn testimony before

                                  20   Congress while he was still Volkswagen’s CEO. Having reviewed the parties’ submissions and

                                  21   the relevant caselaw, the Court finds that Volkswagen’s compilation of these 118 documents is

                                  22   privileged opinion work product. While the documents themselves are not privileged, their

                                  23   compilation clearly is.

                                  24          The absolute work product privilege protects from discovery an attorney’s “mental

                                  25   impressions, conclusions, opinions, or legal theories.” Fed. R. Civ. P. 26(b)(3). Requiring Mr.

                                  26   Horn or Volkswagen to identify the 118 specific documents that Volkswagen’s attorneys shared

                                  27   with Mr. Horn’s attorneys would reveal Volkswagen’s attorneys’ “mental impressions,

                                  28   conclusions, opinions, or legal theories;” namely, their mental processes about what documents
                                   1   were most important for Mr. Horn’s personal attorneys to review in connection with his

                                   2   congressional testimony. The absolute work product privilege protects against this disclosure.

                                   3   See, e.g., Sporck v. Peil, 759 F.2d 312, 315–17 (3d Cir. 1985); Greer v. Elec. Arts, Inc., No. C10-

                                   4   3601 RS (JSC), 2012 WL 6131031 *2 (N.D. Cal. Dec. 10, 2012).

                                   5           The bondholder’s reliance on Waymo v. Uber, No. 17-CV-00939-WHA (JSC), 2017 WL

                                   6   2485382 at *12–14 (N.D. Cal. June 8, 2017), is misplaced. First, there was no attorney

                                   7   compilation of documents at issue in that decision. Second, to the extent that the work product

                                   8   doctrine applied in Waymo, its protections were waived by disclosure of the relevant documents to

                                   9   an adversary. Third, the defendants in Waymo were seeking to prevent disclosure of all the

                                  10   sought-after documents. Here, in contrast, Volkswagen does not contend that the documents

                                  11   themselves are privileged, and the company intends to produce them (if it has not already done so)

                                  12   as responsive to the bondholder’s document requests. Volkswagen merely objects to disclosing
Northern District of California
 United States District Court




                                  13   these documents in a form that would reveal that they were the specific documents that

                                  14   Volkswagen’s attorneys compiled and gave to Mr. Horn’s personal attorneys before Mr. Horn’s

                                  15   congressional testimony in his capacity as Volkswagen’s CEO. Waymo is not analogous, and as

                                  16   the compilation in question is protected opinion work product, the bondholder’s motion to compel

                                  17   its production is DENIED.

                                  18           The bondholder’s letter brief alludes to a dispute as to how Volkswagen is producing

                                  19   documents responsive to document requests, and also asks for further briefing on the application

                                  20   of the common interest privilege. If the bondholder wishes to have an informal telephone

                                  21   discovery conference, at which the Court would attempt to give guidance without a formal written

                                  22   submission, it should contact the Court’s Courtroom Deputy by email, copying counsel for all of

                                  23   the parties in this action.

                                  24           IT IS SO ORDERED.

                                  25   Dated: December 3, 2019                                     _____________________________
                                                                                                   JACQUELINE SCOTT CORLEY
                                  26                                                               United States Magistrate Judge
                                  27

                                  28
                                                                                        2
